
	
		II
		112th CONGRESS
		2d Session
		S. 2073
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2012
			Ms. Murkowski (for
			 herself and Mr. Begich) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To prohibit the permanent relocation of F–16 aircraft
		  assigned to Eielson Air Force Base.
	
	
		1.Prohibition on relocation of
			 F–16 aircraftThe Secretary of
			 the Air Force—
			(1)may not plan or execute the permanent
			 relocation of any F–16 aircraft assigned to Eielson Air Force Base as of the
			 date of the enactment of this Act; and
			(2)shall ensure that
			 the number of F–16 aircraft assigned to Eielson Air Force Base as of September
			 30, 2012, equals or exceeds the number of F–16 aircraft assigned to Eielson Air
			 Force Base as of October 1, 2011.
			
